



Exhibit 10.3
Award No. _________
THE GAP, INC.
PERFORMANCE SHARE AGREEMENT


The Gap, Inc. (the "Company") hereby grants to ___________ (the "Employee"), an
award (the “Award”) of Performance Shares, which represent the right to receive
shares of the Company’s common stock, $0.05 par value (the “Shares”) subject to
the fulfillment of performance and vesting conditions and all of the terms and
conditions other conditions set forth in the attached Appendix A and Appendix B.
This Award is granted pursuant to The Gap, Inc. 2016 Long-Term Incentive Plan
(the “Plan”) and is subject to all of the terms and conditions contained in this
Performance Share Agreement, including the terms and conditions contained in the
attached Appendix A and Appendix B (collectively, the “Agreement”), and the
resolutions of the Compensation and Management Development Committee of the
Board of Directors of the Company (the “Committee”), dated ___________ (the
“Committee Resolutions”),. The date of this Agreement is ________ (“Date of
Grant”). Subject to the provisions of Appendix A, Appendix B and of the Plan,
the principal features of this Award are as follows:


Number of Performance Shares at Threshold Performance:    _____


Number of Performance Shares at Target Performance:        _____


Maximum Number of Performance Shares:            _____


Performance Goals: The actual number of Shares to be earned under this Award
will be determined based on attainment of corporate earnings and total
shareholder return goals measured over 3 years. Such goals and the extent to
which they have been achieved will be determined by the Committee, in its sole
discretion, but the Committee will not have discretion to reduce the resulting
number of Shares that are earned.


Date(s) Performance Shares Scheduled to Vest: To the extent that the Performance
Goals described above are achieved and Shares are earned, as determined and
certified by the Committee, then (1) 50% of the earned Shares shall be paid on
the date in ___________ that the Committee certifies attainment (the
“Certification Date”), and (2) the remaining 50% of the earned Shares shall vest
on the one-year anniversary of the Certification Date. Notwithstanding the
foregoing, if the Employee is demoted to a lower Company salary grade before the
end of fiscal year ___________, Employee shall forfeit his or her Award.


As provided in the Plan and in this Agreement, this Award may terminate before
the scheduled vest date(s) of the Performance Shares. For example, if Employee’s
Termination of Service occurs before the date this Award vests, this Award will
terminate at the same time as such Termination of Service. Important additional
information on vesting and forfeiture of the Performance Shares covered by this
Award including those due to changes in employment is contained in paragraphs 3
through 6 of Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A, APPENDIX B
AND THE PLAN, WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS AWARD.


IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement,
in duplicate, to be effective as of the date first above written.


Dated:
 
 
THE GAP, INC










 
 
 
[NAME]
[TITLE]



My signature below (or other acceptance of this Award, electronic or otherwise)
indicates that I understand and agree that this Award is 1) subject to all of
the terms and conditions of this Agreement (including the Committee Resolutions
and the attached Appendix A and Appendix B) and of the Plan, 2) not considered
salary, nor is it a promise for future grants of Performance Shares, 3) not a
term or condition of my employment with the Company (or one of its Affiliates),
and 4) made at the sole discretion of the Company.


 
 
 
EMPLOYEE
 
Dated:
 
 
Signature:
 
 
 
 
Address:
 



1



--------------------------------------------------------------------------------





APPENDIX A
TERMS AND CONDITIONS OF PERFORMANCE SHARES


1.    Grant of Performance Shares. The Company hereby grants to the Employee as
a separate incentive in connection with his or her employment with the Company
or an Affiliate and is not in lieu of any salary or other compensation for his
or her services to the Company or an Affiliate, an Award with respect to the
number of Performance Shares set forth on page 1 of this Agreement, subject to
all the terms and conditions in this Agreement and the Plan.


2.    Company’s Obligation to Pay. Unless and until a Performance Share has
vested in accordance with the terms hereof, the Employee will have no right to
payment of a Share with respect to the Performance Share. Prior to actual
payment of any Shares pursuant to vested Performance Shares, each Performance
Share represents an unsecured obligation of the Company, payable (if at all)
only from the general assets of the Company. No Shares shall be issued until
after the Performance Shares have vested in accordance with the terms hereof and
shall be issued in accordance with the settlement terms hereof. Notwithstanding
Section 9.6 of the Plan, the Performance Shares will only be settled, if at all,
in Shares, provided that to the extent a fractional share is earned, the number
of Shares paid shall be rounded down to the nearest whole number and no
fractional Share shall be issued.


3.    Vesting of Performance Shares and Issuance of Shares.


(a) Subject to paragraphs 4, 5 and 6, the Performance Shares subject to this
Agreement will vest (as to the number of Performance Shares determined by the
Committee based on the extent to which the Performance Goals have been achieved)
on the dates described on the first page of this Agreement (each a “Vesting
Date”), but in each case, only if the Employee has been continuously employed
by, or providing consulting services to, the Company or one of its Affiliates
from the date of this Award until the applicable Vesting Date of the Performance
Shares. If Employee has had a Termination of Service (as described below) prior
to such date(s), the Award shall terminate as set forth in paragraph 6.


(b) Subject to earlier issuance pursuant to paragraph 4 or 5, upon each Vesting
Date, one Share shall be issued for each Performance Share that vests on such
Vesting Date, subject to the terms and provisions of the Plan and this
Agreement.


(c) If the Committee, in its discretion, accelerates the vesting of the balance,
or some lesser portion of the balance, of the Performance Shares (or
acceleration occurs pursuant to Section 12.2 of the Plan), the payment of such
accelerated Performance Shares nevertheless shall be made at the same time or
times as if such Performance Shares had vested in accordance with the vesting
schedule set forth on the first page of this Agreement (whether or not the
Employee remains employed by the Company or by one of its Affiliates as of such
date(s)).


(d) Notwithstanding the foregoing, if the Committee, in its discretion,
accelerates the vesting of the balance, or some lesser portion of the balance,
of the Performance Shares in connection with Employee’s “separation from
service" within the meaning of Section 409A and if (i) Employee is subject to
U.S. income tax, and (ii) Employee is a “specified employee” within the meaning
of Section 409A at the time of such separation from service, then any such
accelerated Performance Shares otherwise payable within the six (6) month period
following Employee’s separation from service instead will be paid on the date
that is six (6) months and one (1) day following the date of Employee’s
separation from service, unless the Employee dies following his or her
separation from service prior to such time, in which case, the Performance
Shares will be paid to the Employee’s estate (or beneficiary) upon his or her
death, subject to paragraph 7. Thereafter, such Performance Shares shall
continue to be paid in accordance with the requirements of paragraph 3(c). For
purposes of this Agreement, “Section 409A” means Section 409A of the U.S.
Internal Revenue Code of 1986, as amended, and any final Treasury Regulations
and other Internal Revenue Service guidance thereunder, as each may be amended
from time to time (“Section 409A”). This paragraph 3(d) shall only apply to the
extent necessary to avoid taxation under Section 409A.


2



--------------------------------------------------------------------------------






(e) It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the Performance Shares granted under this Agreement
or the Shares issued in payment thereof will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply.


(f) No fractional Shares shall be issued under this Agreement. To the extent a
fractional share is earned, the number of Shares paid shall be rounded down to
the nearest whole number and no fractional Share shall be issued.


4.    Death and Disability.  In the event of the Employee’s death or Termination
of Service (or for U.S. taxpayers “separation from service” within the meaning
of Section 409A) due to Disability (“Disability Termination”), in each case,
after the end of the applicable performance period, the unvested Performance
Shares granted pursuant to this Agreement shall automatically and with no
exercise of discretion by the Committee become fully vested, and shall be
settled, as soon as practicable in the calendar year of the Employee’s death or
Disability Termination, in each case, to the extent that the Performance Goals
have been achieved and certified by the Committee on the Certification Date. If
(i) Employee is subject to U.S. income tax, and (ii) Employee is a “specified
employee” within the meaning of Section 409A at the time of such Disability
Termination then, to the extent necessary to avoid taxation under Section 409A,
the payment of such accelerated Performance Shares will not be made until the
date six (6) months and one (1) day following the date of such termination,
unless the Employee dies following such termination prior to such time, in which
case, the Performance Shares will be paid to the Employee’s estate (or
beneficiary) upon his or her death, subject to paragraph 7.


5.    Retirement.


(a)    Except as would result in taxation under Section 409A, a portion of the
unvested Performance Shares granted pursuant to this Agreement automatically and
with no exercise of discretion by the Committee shall become fully vested, and
shall be settled, and applicable taxes shall be withheld by the Company or its
designated Affiliate in accordance with paragraph 7 at the following time: (i)
if the Performance Goals have been achieved before the Employee becomes eligible
for Retirement (as defined below), on the later of the date the Employee becomes
eligible for Retirement or November 15th of the year in which Employee becomes
eligible for Retirement; or (ii) if Employee becomes eligible for Retirement
before the Performance Goals are achieved, on the later of the date the
Performance Goals are achieved or November 15th of the year in which the
Performance Goals are achieved. The portion of the unvested Performance Shares
that vests and is settled in accordance with the preceding sentence shall have
an aggregate market value sufficient to pay any taxes required to be withheld by
the Company (or an Affiliate) solely as a result of (a) the Employee’s becoming
eligible to receive Shares upon Retirement pursuant to paragraph 5(b), and (b)
the vesting and settlement of such portion of the unvested Performance Shares.


(b)    In the event of Employee’s Retirement (as defined below) after the end of
the applicable performance period, the unvested Performance Shares granted
pursuant to this Agreement automatically and with no exercise of discretion by
the Committee shall become fully vested, and shall be settled, as soon as
practicable in the calendar year of the Employee’s Retirement, to the extent
that the Performance Goals have been achieved and certified by the Committee on
the Certification Date. If (i) Employee is subject to U.S. income tax, and (ii)
Employee is a “specified employee” within the meaning of Section 409A at the
time of Employee’s Retirement then, to the extent necessary to avoid taxation
under Section 409A, the payment of such accelerated Performance Shares will not
be made until the date six (6) months and one (1) day following the date of
Employee’s Retirement, unless the Employee dies following such Retirement prior
to such time, in which case, the Performance Shares will be paid to the
Employee’s estate upon his or her death, subject to paragraph 7.


For purposes of this Agreement, “Retirement” shall mean Employee’s Termination
of Service (or for U.S. taxpayers “separation from service” within the meaning
of Section 409A) for any reason (other than due to Employee’s misconduct as
determined by the Company in its sole discretion) after Employee has attained
age 60 and completed at least five (5) years of continuous service as an
Employee of the Company or an Affiliate.




3



--------------------------------------------------------------------------------




6.    Termination of Service. Notwithstanding any contrary provision of this
Agreement and except as set forth in paragraphs 3, 4 or 5, the balance of the
Performance Shares that have not vested will be forfeited and cancelled
automatically at the time of the Employee’s Termination of Service. For purposes
of this Agreement, Termination of Service shall have the meaning set forth in
the Plan and be determined by reference to Employee’s service without reference
to any other agreement, written or oral, including Employee’s contract of
employment (if any). Thus, in the event of Employee’s Termination of Service
(whether or not in breach of local labor laws), unless otherwise expressly
provided for under this Agreement, Employee’s right to vest in the Performance
Shares under the Plan, if any, will terminate effective at the time of
Employee’s Termination of Service; the Committee shall have the exclusive
discretion to determine when the Employee has incurred a Termination of Service.


7.    Withholding Taxes. As a condition to the grant and vesting of this Award
and as further set forth in Sections 10.7 and 10.8 of the Plan, the Employee
hereby agrees to make adequate provision for the satisfaction of (and will
indemnify the Company, the Employer and any other Affiliate) for the amount of
any income tax, social insurance, payroll tax, or any other required deductions
or payments related to the Employee’s participation in the Plan and legally
payable by the Employee, if any, including any Tax Obligation (“Tax-Related
Items”) which arise upon the grant or vesting of the Performance Shares under
this Agreement, ownership or disposition of Shares, receipt of dividends, if
any, or otherwise in connection with the Performance Shares or the Shares,
whether by withholding, direct payment to the Company, or otherwise as
determined by the Company in its sole discretion. Regardless of any action the
Company or Employee’s employer (the “Employer”) takes with respect to any or all
Tax-Related Items, Employee acknowledges and agrees that the ultimate liability
for all Tax-Related Items legally due by the Employee is and remains the
Employee’s responsibility and may exceed the amount actually withheld by the
Company or the Employer. Employee further acknowledges and agrees that Employee
is also solely responsible for filing all relevant documentation that may be in
relation to these Performance Shares or any Tax-Related Items (other than
filings or documentation that is the specific obligation of the Company, the
Employer or any Affiliate pursuant to Applicable Laws), such as but not limited
to personal income tax returns or any reporting statements in relation to the
grant, holding, vesting of the Performance Shares, the holding of Shares or any
bank or brokerage account, the subsequent sale of Shares, and the receipt of
dividends, if any. Employee further acknowledges that the Company and the
Employer (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Performance Shares,
including the grant, holding, or vesting of the Performance Shares, the holding
or subsequent sale of Shares acquired under the Plan and the receipt of
dividends, if any; and (b) do not commit to and is under no obligation to
structure the terms of the Performance Shares or any aspect of these Performance
Shares to reduce or eliminate the Employee’s liability for Tax-Related Items, or
achieve any particular tax result. Employee also understands that Applicable
Laws may require varying Share or Performance Share valuation methods for
purposes of calculating Tax-Related Items, and the Company assumes no
responsibility or liability in relation to any such valuation or for any
calculation or reporting of income or Tax-Related Items that may be required of
Employee under applicable laws. Further, if Employee has become subject to tax
in more than one jurisdiction, Employee acknowledges that the Company and/or the
Employer (or former employer, as applicable) or other Affiliate may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.


No payment will be made to the Employee (or his or her estate) in relation to
these Performance Shares unless and until satisfactory arrangements (as
determined by the Committee) have been made by the Employee with respect to the
payment of any Tax-Related Items and any other obligations of the Company and/or
the Employer with respect to the Performance Shares. In this regard, the
Employee authorizes the Company and/or the Employer, or their respective agents,
at their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following, provided, however, that
notwithstanding anything herein to the contrary, in the case of individuals
subject to Section 16 of the Exchange Act of 1934, all Tax-Related Items shall
only be satisfied by such procedure specifically approved by the Committee in
resolutions:


(a) withholding from Employee’s wages or other cash compensation paid to
Employee by the Company or the Employer; or




4



--------------------------------------------------------------------------------




(b) withholding from proceeds of the sale of Shares acquired upon vesting of the
Performance Shares, either through a voluntary sale or through a mandatory sale
arranged by the Company (on Employee’s behalf pursuant to this authorization);
or


(c) withholding in Shares to be issued upon settlement of the Performance
Shares; or


(d) surrendering already-owned Shares having a Fair Market Value equal to the
Tax-Related Items that have been held for such period of time to avoid adverse
accounting consequences.


If the obligation for Tax-Related Items is satisfied by withholding Shares, for
tax purposes, the Employee is, subject to Applicable Laws, deemed to have been
issued the full number of Shares subject to the Performance Shares,
notwithstanding that a number of the Shares is held back solely for the purpose
of paying the Tax-Related Items due as a result of the Employee’s participation
in the Plan. The Employee shall pay to the Company or Employer any amount of
Tax-Related Items that the Company may be required to withhold or account for as
a result of the Employee’s participation in the Plan that cannot be satisfied by
one or more of the means previously described in this paragraph 7. The Employee
acknowledges and agrees that the Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares if Employee fails to comply with
his or her obligations in connection with the Tax-Related Items. In addition,
Employee further agrees that any cross-border cash remittance made to transfer
proceeds received upon the sale of Shares must be made through a locally
authorized financial institution or registered foreign exchange agency and may
require Employee to provide to such entity certain information regarding the
transaction.


It is the Company’s current practice to withhold a portion of the Shares
scheduled to be issued pursuant to vested Performance Shares that have an
aggregate market value sufficient to pay the Tax-Related Items. The Company will
only withhold whole Shares and therefore the Employee also authorizes deduction
without notice from salary or other amounts payable to the Employee of cash in
an amount sufficient to satisfy the Employer’s remaining tax withholding
obligation. Notwithstanding the previous two sentences, the Employee, if the
Company in its sole discretion so agrees, may elect to furnish to the Company
written notice, no more than 30 days and no less than 5 days in advance of a
scheduled Vesting Date (or other required withholding event), of his or her
intent to satisfy the tax withholding requirement by remitting the full amount
of the tax withholding to the Company on the scheduled Vesting Date (or other
required withholding event). In the event that Employee provides such written
notice and fails to satisfy the amounts required for the Tax-Related Items by
the Vesting Date (or other required withholding event), the Company shall
satisfy the tax withholding requirement pursuant to the first two sentences of
this paragraph. However, the Company reserves the right to withhold for
Tax-Related Items pursuant to any means set forth in this paragraph.


8.    Vesting/Foreign Taxes Due. If Employee is subject to tax in a country
outside the U.S. (“Foreign Country”) and if pursuant to the tax rules in such
Foreign Country, Employee will be subject to tax prior to the date that Employee
is issued Shares pursuant to this Agreement, the Committee, in its discretion,
may accelerate settlement of a portion of the Performance Shares (but only to
the extent already earned and vested, including satisfaction of the Performance
Goals) to the extent necessary to pay the foreign taxes due (and any applicable
U.S. income taxes due as a result of the acceleration of settlement) but only if
such acceleration does not result in adverse consequences under Section 409A (as
permitted under Treasury Regulation Section 1.409A-3(j)(4)(xi)).


9.    Beneficiary Designation. Any distribution or delivery to be made to the
Employee under this Agreement will, if the Employee is then deceased, be made to
the Employee's designated beneficiary to the extent such designation is valid
under applicable law, or if no such beneficiary survives the Employee or no
beneficiary is designated, the person or persons entitled to such distribution
or delivery under the Employee's will or, to the executor of his or her estate.
In order to be effective, a beneficiary designation must be made by the Employee
in a form and manner acceptable to the Company and permitted by the Company. Any
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.


10.    Conditions to Issuance of Shares. The Shares deliverable to the Employee
on the applicable settlement date may be either previously authorized but
unissued Shares or issued Shares that have been


5



--------------------------------------------------------------------------------




reacquired by the Company. The Company shall not be required to issue any Shares
hereunder so long as the Company reasonably anticipates that such issuance will
violate Federal securities law, foreign securities law or other applicable law;
provided however, that in such event the Company shall issue such Shares at the
earliest possible date at which the Company reasonably anticipates that the
issuance of the shares will not cause such violation. For purposes of the
previous sentence, any issuance of Shares that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Internal Revenue Code or foreign tax law shall not be treated as a violation of
applicable law.     


11.    Rights as Stockholder. Neither the Employee nor any person claiming under
or through the Employee will have any of the rights or privileges of a
stockholder of the Company in respect of any Performance Share unless and until
Shares have been issued in accordance with paragraph 3, 4 or 5, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Employee. Except as provided in paragraph 12, after such issuance,
recordation, and delivery, the Employee will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.


12.    Adjustments. The Award is subject to adjustment in accordance with
Section 4.3 of the Plan.


13.    Nature of Grant. In accepting the grant of Performance Shares, the
Employee acknowledges that:


(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;


(b) the grant of the Performance Shares is voluntary and occasional and does not
create any contractual or other right to receive future grants of Performance
Shares, or benefits in lieu of Performance Shares, even if Performance Shares
have been granted repeatedly in the past, and all decisions with respect to
future grants of Stock Awards or other Awards, if any, will be at the sole
discretion of the Company;


(c) all decisions with respect to future Performance Share grants, if any, will
be at the sole discretion of the Company;


( (d) Employee’s participation in the Plan is voluntary participating in the
Plan;


(e) the Performance Shares and the Shares subject to the Performance Shares are
an extraordinary item that do not constitute regular compensation for services
rendered to the Company or the Employer, and that are outside the scope of the
Employee’s employment contract, if any;


(f) the Performance Shares and the Shares subject to the Performance Shares are
not intended to replace any pension rights or compensation;


(g) the Performance Shares and the Shares subject to the Performance Shares are
not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or the Employer;


(h) the future value of the Shares underlying the Performance Shares is unknown
and cannot be predicted with certainty;


(i) neither the Company, nor any Affiliate is responsible for any foreign
exchange fluctuation between local currency and the United States Dollar (or the
selection by the Company or an Affiliate in its sole discretion of an applicable
foreign currency exchange rate) that may affect the value of the Performance
Shares (or the calculation of income or Tax-Related Items thereunder);


(j) in consideration of the grant of the Performance Shares, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Performance Shares resulting from Employee’s Termination of


6



--------------------------------------------------------------------------------




Service (for any reason whatsoever and whether or not in breach of local labor
laws) and the Employee irrevocably releases the Employer from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, the Employee shall be deemed
irrevocably to have waived his or her entitlement to pursue such claim; and


(k) the Performance Shares and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability.


14.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Employee’s participation in the Plan, or his or her acquisition or sale of the
underlying Shares. The Employee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding the Employee’s
participation in the Plan before taking any action related to the Plan.


15.    Data Privacy. Employee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Employee’s
Personal Data (as described below) by and among, as applicable, the Company and
any Subsidiary or Affiliate or third parties as may be selected by the Company,
for the exclusive purpose of implementing, administering and managing the
Employee’s participation in the Plan. Employee understands that refusal or
withdrawal of consent will affect Employee’s ability to participate in the Plan;
without providing consent, Employee will not be able to participate in the Plan
or realize benefits (if any) from the Performance Shares.


Employee understands that the Company and any Subsidiary or Affiliate or
designated third parties may hold certain personal information about the
Employee, including, but not limited to, the Employee’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any Shares or directorships held in the
Company or any Subsidiary or Affiliate, details of all Performance Shares or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Employee’s favor (“Personal Data”). The Employee understands
that Personal Data may be transferred to any Subsidiary or Affiliate or third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the United States, the Employee’s
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than the Employee’s country. In particular, the
Company may transfer Personal Data to the broker or stock plan administrator
assisting with the Plan, to its legal counsel and tax/accounting advisor, and to
the Subsidiary or Affiliate that is Employee’s employer and its payroll
provider.


Employee should also refer to the Gap Inc. Employee Privacy Policy (which is
available to Employee separately and may be updated from time to time) for more
information regarding the collection, use, storage, and transfer of Employee’s
Personal Data.


16.    Plan Governs. This Agreement is subject to all the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Terms used in this Agreement that are not defined in this Agreement
will have the meaning set forth in the Plan.


17.    Committee Authority. The Committee will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any portion of the Performance Share has
vested). All actions taken and all interpretations and determinations made by
the Committee in good faith will be final and binding upon the Employee, the
Company and all other interested persons. No member of the Committee will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.


18.    No Right to Continued Employment. Employee understands and agrees that
this Agreement does not impact in any way the right of the Employer to terminate
or change the terms of the employment of Employee at any time for any reason
whatsoever, with or without good cause provided in accordance with applicable
local law. Employee understands and agrees that unless contrary to applicable
local law or there is


7



--------------------------------------------------------------------------------




an employment contract in place providing otherwise, his or her employment is
"at-will" and that either the Employer or Employee may terminate Employee's
employment at any time and for any reason subject to applicable local law.
Employee also understands and agrees that his or her "at-will" status (if
applicable) can only be changed by an express written contract signed by an
authorized officer of the Company and Employee if the Employee’s employer is the
Company.


19.    Non-Transferability of Award. Except as otherwise herein provided, the
Performance Shares herein granted and the rights and privileges conferred hereby
will not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of such Performance Share, or of any
right or privilege conferred hereby, contrary to the provisions hereof, or upon
any attempted sale under any execution, attachment or similar process upon the
rights and privileges conferred hereby, such Performance Share and the rights
and privileges conferred hereby will immediately become null and void.


20.    Binding Agreement. Subject to the limitation on the transferability of
the Performance Share contained herein, this Agreement shall be binding upon and
inure to the benefit of the heirs, legatees, legal representatives, successors
and assigns of the Employee and the Company.


21.    Addresses for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of its Legal
Department, at The Gap, Inc., Two Folsom Street, San Francisco, California
94105, or at such other address as the Company may hereafter designate in
writing. Any notice to be given to the Employee will be addressed to the
Employee at the address set forth on the records of the Company. Any such notice
will be deemed to have been duly given) when delivered, if notice is delivered
personally, or 48 hours after sent to an aforesaid address, either by registered
or certified U.S. mail with postage and registry fee prepaid via the United
States post office or a generally recognized international courier such as DHL
or Federal Express.


22.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.


23.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.


24.    Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written agreement executed by a duly authorized officer of the Company.


25.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, the Employee expressly warrants that he or she has received a right to an
equity-based award under the Plan, and has received, read, and understood a
description of the Plan. The Employee understands that the Plan is discretionary
in nature and may be modified, suspended, or terminated by the Company at any
time.


26.    Notice of Governing Law and Venue. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of California without
regard to principles of conflict of laws. For purposes of litigating any dispute
that arises directly or indirectly from the relationship of the parties
evidenced by this grant or the Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of California and agree that
such litigation shall be conducted only in the courts of San Francisco County,
California, or the federal courts for the United States for the Northern
District of California and no other courts, where this grant is made and/or to
be performed.


27.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents or notices related to current or
future participation in the Plan by electronic means. By accepting the
Performance Shares, electronically or otherwise, the Employee hereby consents to
receive such


8



--------------------------------------------------------------------------------




documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or
another third party designated by the Company, the use of electronic signatures
or click-through acceptance of terms and conditions.


28.    Language. If the Employee has received this Agreement, including
Appendices, or any other document related to the Plan translated into a language
other than English, and the meaning of the translated version is different than
the English version, the English version will control.


29.    Appendix B. The Performance Shares shall be subject to any special terms
and conditions set forth in any Appendix B to this Agreement for Employee’s
country. Moreover, if the Employee relocates to one of the countries included in
Appendix B, the special terms and conditions for such country will apply to the
Employee, to the extent Company determines that the application of such terms
and conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. As stated above, Appendix B
constitutes part of this Agreement. To the extent that an applicable term or
condition set forth in Appendix B conflicts with a provision in this Appendix A,
the provisions of Appendix B shall apply.


30.    Imposition of Other Requirements. The Company reserves the right, without
Employee’s consent, to cancel or forfeit any outstanding portion of the
Performance Shares or to impose other requirements on Employee’s participation
in the Plan, on the Performance Shares and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with Applicable Laws or facilitate the administration of the Plan, and
to require the Employee to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing. Employee also understands that the
laws of the country in which Employee is residing or working at the time of
grant or vesting of these Performance Shares (including any rules or regulations
governing securities, foreign exchange, tax, labor or other matters) may
restrict or prevent the issuance of Shares or may subject Employee to additional
procedural or regulatory requirements that Employee is and will be solely
responsible for and must fulfill, and neither the Company nor any Affiliate
assumes any liability in relation to these Performance Shares in such case. Such
requirements may be outlined in but are not limited to those described in
Appendix B.


* * *


9



--------------------------------------------------------------------------------




APPENDIX B


ADDITIONAL TERMS AND CONDITIONS OF THE GAP, INC.
PERFORMANCE SHARE AGREEMENT
NON-U.S. EMPLOYEES


This Appendix B includes special terms and conditions applicable to Employee if
Employee resides or works in or moves to or otherwise becomes subject to the
laws or Company policies of one of the countries listed below. These terms and
conditions are in addition to or, if so indicated, in place of, the terms and
conditions set forth in the Agreement. Unless otherwise provided below,
capitalized terms used but not defined herein shall have the same meanings
assigned to them in the Plan and the Agreement.


This Appendix B also includes country-specific information of which Employee
should be aware with respect to his or her participation in the Plan. The
information is based on the securities, exchange control and other laws in
effect in the respective countries as of February 2020. However, such laws are
often complex and change frequently. As a result, the Company strongly
recommends that Employee does not rely on the information noted herein as the
only source of information relating to the consequences of Employee’s
participation in the Plan because the information may be out of date at the time
that Employee vests in Performance Shares or sells Shares acquired under the
Plan.


In addition, the information is general in nature and may not apply to
Employee’s particular situation, and the Company is not in a position to assure
Employee of any particular result. Accordingly, Employee is advised to seek
appropriate professional advice as to how the relevant laws in his or her
country may apply to his or her situation. Finally, please note that the
notices, disclaimers and/or terms and conditions contained in this Appendix B
may also apply, as from the date of grant, if the Employee moves to or otherwise
is or becomes subject to the Applicable Laws or Company policies of the relevant
country(ies) listed below..


Securities Law Notice


Unless otherwise noted, neither the Company nor the Shares for purposes of the
Plan are registered with any local stock exchange or under the control of any
local securities regulator outside the U.S. The Agreement (of which this
Appendix is a part), the Plan, and any other communications or materials that
Employee may receive regarding participation in the Plan do not constitute
advertising or an offering of securities outside the U.S., and the issuance of
securities described in any Plan-related documents is not intended for offering
or public circulation outside the U.S.


EUROPEAN UNION (“EU”)


Data Privacy. Where Employee is a resident of the EU, the following provision
applies and supplements Section 15 of Appendix A of the Agreement. Employee
understands and acknowledges that:


•
The data controller is the Company; queries or requests regarding the Employee’s
Personal Data should be made in writing to the Company’s representative relating
to the Plan or Performance Share matters, who may be contacted at:
Global_Equity_Administration@gap.com

•
The legal basis for the processing of Personal Data is that the processing is
necessary for the performance of a contract to which the Employee is a party
(namely, this Agreement);



10



--------------------------------------------------------------------------------




•
Personal Data will be held only as long as is necessary to implement, administer
and manage Employee’s participation in the Plan;

•
Employee may, at any time, access his or her Personal Data, request additional
information about the storage and processing of Personal Data, require any
necessary amendments to Personal Data without cost or exercise any other rights
he or she may have in relation to his or her Personal Data under Applicable
Laws, including the right to make a complaint to an EU data protection
regulator.



CANADA


Securities Law Notice. The security represented by the Performance Shares and
the offered Shares was are issued pursuant to an exemption from the prospectus
requirements of applicable securities legislation in Canada. Employee
acknowledges that as long as Gap, Inc. is not a reporting issuer in any
jurisdiction in Canada, the offered Shares will be subject to an indefinite hold
period in Canada and restrictions on their transfer in Canada. However, subject
to applicable securities laws, Employee is permitted to sell Shares acquired
through the Plan through a designated broker appointed under the Plan, assuming
the sale of such Shares takes place outside Canada via the stock exchange on
which the Shares are traded.


Settlement of Performance Shares. Notwithstanding any discretion or anything to
the contrary in the Plan, the grant of the Performance Shares does not provide
any right for Employee to receive a cash payment and the Performance Shares will
be settled in Shares only.


Foreign Share Ownership Reporting. If Employee is a Canadian resident, his or
her ownership of certain foreign property (including shares of foreign
corporations) in excess of $100,000 may be subject to ongoing annual tax
reporting obligations.  Please refer to CRA Form T1135 (Foreign Income
Verification Statement) and consult your tax advisor for further details.  It is
your responsibility to comply with all applicable tax reporting requirements.


The following provisions will apply to Employees who are residents of Quebec:


Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procedures judiciaries intentées, directement ou indirectement, relativement à
la présente convention.


FRANCE


Taxation of Award. This Award is not intended to be French tax-qualified.


Language Consent.  In accepting the grant of the Performance Shares and the
Agreement which provides for the terms and conditions of the Performance Shares,
Employee confirms that he or she has read and understood the documents relating
to the Performance Shares (the Plan and the Agreement), which were provided in
the English language. Employee accepts the terms of these documents accordingly.


Consentement Relatif à la Langue Utilisée. En acceptant cette attribution
gratuite d’actions et ce contrat qui contient les termes et conditions de cette
attribution gratuite d’actions, l’employé confirme ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan et le Contrat d’Attribution) qui
lui ont été communiqués en langue anglaise. L’employé en accepte les termes en
connaissance de cause.


Foreign Account Reporting. French residents who hold foreign accounts (including
foreign brokerage accounts which hold shares or cash) must file an information
return on an annual basis with their personal income tax returns.


11



--------------------------------------------------------------------------------






GUATEMALA


Foreign Ownership Reporting. Although individuals are permitted to own shares in
a US company and hold a US brokerage account, such off-shore holdings and
accounts may be subject to reporting to the tax authorities and as part of
Employee’s personal financial statements. Such requirements are Employee’s
personal obligation, and Employee is advised to seek professional advice.


HONG KONG


Securities Law Notice. The Performance Shares and Shares issued upon vesting (if
any) do not constitute a public offering of securities under Hong Kong law and
are available only to Employees of the Company and its Affiliates. The
Agreement, including this Appendix B, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong. Nor have the documents been
reviewed by, registered with or authorized by any regulatory authority in Hong
Kong, including the Securities and Futures Commission. The Award is intended
only for the personal use of each eligible Employee of the Company or its
Affiliates and may not be distributed to any other person. If Employee is in any
doubt about any of the contents of the Agreement, including this Appendix B, or
the Plan, Employee should obtain independent professional advice.


INDIA


Tax Information. The amount subject to tax at vesting may be dependent upon a
valuation of Shares from a Merchant Banker in India. The Company has no
responsibility or obligation to obtain the most favorable valuation possible nor
obtain valuations more frequently than required under Indian tax law.


Exchange Control Obligations. Employee understands that he or she must
repatriate any proceeds from the sale of Shares acquired under the Plan to India
within ninety (90) days of receipt. Dividends (if any) should be repatriated
within 180 days of receipt. Employee will receive a foreign inward remittance
certificate (“FIRC”) from the bank where he or she deposits the foreign
currency. Employee should maintain the FIRC as evidence of the repatriation of
fund in the event the Reserve Bank of India or the Employer requests proof of
repatriation.


JAPAN


Securities Acquisition Report. If the Employee acquires Shares valued at more
than ¥100,000,000 total, you must file a Securities Acquisition Report with the
Ministry of Finance (“MOF”) through the Bank of Japan within 20 days of the
acquisition of the Shares.


Exit Tax. Please note that the Employee may be subject to tax on the Award, even
prior to vesting, upon relocation from Japan if the Employee (1) holds financial
assets with an aggregate value of ¥100,000,000 or more upon departure from Japan
and (2) maintained a principle place of residence (jusho) or temporary place of
abode (kyosho) in Japan for 5 years or more during the 10-year period
immediately prior to departing Japan. The Employee should discuss his/her tax
treatment with his/her personal tax advisor. 


MEXICO


Labor Law Acknowledgment. The invitation Gap, Inc. is making under the Plan is
unilateral and discretionary and is not related to the salary and other
contractual benefits granted to the Employee by his or her employer; therefore,
benefits derived from the Plan will not under any circumstance be considered as
an integral part of the Employee’s salary. . Gap, Inc. reserves the absolute
right to amend the Plan and discontinue it at any time without incurring any
liability whatsoever. This invitation and, in the Employee’s case, the
acquisition of shares does not, in any way, establish a labor relationship
between the Employee and Gap, Inc., nor does it establish any rights between the
Employee and his or her employer.




12



--------------------------------------------------------------------------------




La invitación que Gap, Inc. hace en relación con el Plan es unilateral,
discrecional y no se relaciona con el salario y otros beneficios que recibe
actualmente de su actual empleador de el/la Empleado/a, por lo que cualquier
beneficio derivado del Plan no será considerado bajo ninguna circunstancia como
parte integral de su salario. Por lo anterior, Gap, Inc. se reserva el derecho
absoluto para modificar o terminar el mismo, sin incurrir en responsabilidad
alguna a Empleado/a. Esta invitación y, en caso de el/la Empleado/a, la
adquisición de acciones, de ninguna manera establecen relación laboral alguna
entre el/la Empleado/a y Gap, Inc. y tampoco genera derecho alguno entre el/la
Empleado/a y su empleador.


PEOPLE’S REPUBLIC OF CHINA


Sale of Shares Upon Vesting. By accepting the Performance Shares, the Employee
acknowledges and agrees that the Company or the Committee, in its sole
discretion, has the right to determine that one of the following sales
mechanisms will be pursued: (1) immediate sale of the Shares issued upon the
vesting of Performance Shares ("Immediate Sale"); or (2) granting the Employee
the right to hold the Shares issued upon the vesting of Performance Shares for a
period of time and then sell the Shares on a future day at their own discretion
("Normal Sale"). In the event of a Termination of Service, the Company or the
Committee shall also have the sole discretion to determine whether an Immediate
Sale will occur. In any event, any Shares held shall be sold within 6 months of
a Termination of Service or before the expiration of the Plan (whichever is
earlier).


Shares will be transferred to a brokerage firm designated by the Company (the
"Brokerage Firm"). The Brokerage Firm, on the Employee’s behalf, may: (a)
immediately sell the Shares at the prevailing market price pursuant to any
process for the sale set forth by the Company pursuant to the Immediate Sale of
the Shares, or (b) sell the Shares at the prevailing market price, upon receipt
of a properly executed notice together with irrevocable instructions from the
Employee, pursuant to any process for the sale set forth by the Company pursuant
to Normal Sale of the Shares; and deliver the proceeds less the Tax-Related
Items and any broker fees, to the Company or its designee, which would then
remit the net proceeds to the Employee through the Company’s or Affiliate’s
special-purpose foreign exchange bank account in China. As a result of the
Immediate Sale of Shares as set forth in this Appendix B, no Shares would be
delivered to the Employee, and the Employee would not have any resulting rights
as a shareholder of the Company. However, where a Normal Sale is intended, the
Employees will have the rights as shareholders as provided in paragraph 11 of
Appendix A following issuance of Shares at vesting and until the Normal Sale of
such Shares. In any case, Employee agrees that Shares may not be moved to any
account or brokerage firm not designated by the Company and may not be moved out
of any permitted account other than upon the sale of such Shares.


Mandatory Repatriation and Special Administration in China.  The Employee’s
ability to be issued Shares at vesting shall be contingent upon the Company or
its Affiliate obtaining approval from the State Administration of Foreign
Exchange (“SAFE”) for Employee’s participation in the Plan (to the extent
required as determined by the Company in its sole discretion) and the
establishment of a SAFE-approved special-purpose foreign exchange bank account
for equity sale proceeds. If at the time of vesting, SAFE approval has not been
obtained, the Company may cancel this Performance Share with no liability,
compensation or benefits in lieu of compensation due to Employee. Employee
understands and agrees that he or she will be required to immediately repatriate
the proceeds from the Immediate Sale or Normal Sale of Shares to China. Employee
further understands that such repatriation of proceeds must be effected through
the special-purpose foreign exchange account established by the Company or
Affiliate, and Employee hereby consents and agrees that the proceeds from the
Immediate Sale or Normal Sale of Shares will be transferred to such account
prior to being delivered to Employee. Furthermore, Employee understands that due
to SAFE approval requirements, there may be delays in delivering the proceeds to
Employee; Employee will bear any exchange rate risk relating to any delay;
Employee may be required to open a U.S. dollar bank account to receive the
proceeds; and Employee may also be required to pay directly to the Company or an
Affiliate any Tax-Related Items due at vesting prior to receiving any proceeds
from the sale of Shares.


The Company also has sole discretion to determine the mechanism to sell the
Shares issued to Employee upon vesting. The provisions above pursuant to which
Employee agrees to sell all Shares issued to him or her upon Termination of
Service or immediately when the Shares are issued to him or her upon vesting at
the then current market price is intended to be a plan pursuant to Rule 10b5-1
of the U.S. Securities Exchange Act of 1934 to the extent Employee is subject to
this Act.  By signing the Agreement, Employee represents that he or


13



--------------------------------------------------------------------------------




she is not aware of any material non-public information about the Company at the
time he or she is signing the Agreement.
Please note that the Company in its sole discretion may choose not to apply the
above procedures to non-PRC citizens.


SINGAPORE


Securities Law Notice. The grant of the Performance Shares and any Shares
thereunder is made in reliance on section 273(1)(f) of the Securities and
Futures Act (Cap. 289) (“SFA”), which provides an exemption from the prospectus
and registration requirements under the SFA, and not with a view to the
Performance Shares or Shares being offered for sale or sold to any other party
in Singapore. Employee understands that this Agreement and/or any other document
or material in connection with this offer and the underlying Shares have not
been and will not be lodged, registered or reviewed by the Monetary Authority of
Singapore. Any and all Shares to be issued hereunder shall therefore be subject
to the general resale restriction under Section 257 of the SFA. By accepting the
Performance Shares, Employee agrees not to sell or offer any Shares (received
under this Performance Shares grant) in Singapore within six months of the date
of grant and unless such sale or offer in Singapore is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) other than Section 280
of the SFA.


Director Notification Obligation. If Employee is a director, associate director
or shadow director (i.e., a non-director who has sufficient control so that the
directors act in accordance with the directions and instructions of this
individual) of the Company’s local entity in Singapore, he or she is subject to
notification requirements under the Singapore Companies Act. Some of these
notification requirements will be triggered by Employee’s participation in the
Plan. Specifically, Employee is required to notify the local Singapore company
when he or she acquires or disposes an interest in the Company, including when
Employee receives Shares upon vesting of this Award and when Employee sells
these Shares. The notification must be in writing and must be made within two
days of acquiring or disposing of any interest in the Company (or within two
days of initially becoming a director, associate director or shadow director of
the Company’s local entity in Singapore). If Employee is unclear as to whether
he or she is a director, associate director or shadow director of the Company’s
local entity in Singapore or the form of the notification, he or she should
consult with his or her personal legal advisor.


Exit Tax / Deemed Exercise Rule. Employee understands and agrees that if
Employee has received Performances Share awards in relation to his or her
employment in Singapore, then if, prior to the vesting of the awards, Employee
is 1) a permanent resident of Singapore and leaves Singapore permanently or is
transferred out of Singapore; or 2) neither a Singapore citizen nor permanent
resident and either ceases employment in Singapore or leaves Singapore for any
period exceeding 3 months, Employee will likely be taxed on the Performance
Shares on a “deemed exercise” basis, even though they have not yet vested. 
Employee should refer to the separate Stock Award and Option Guide and discuss
his or her tax treatment with his or her personal tax advisor. 


UNITED KINGDOM


Settlement of Performance Shares. Notwithstanding any discretion or anything to
the contrary in the Plan, the grant of the Performance Shares does not provide
any right for Employee to receive a cash payment and the Performance Shares will
be settled in Shares only.


Tax Acknowledgment. The following provision supplements paragraph 7 of Appendix
A:


Employee agrees that if Employee does not pay or the Employer or the Company
does not withhold from Employee the full amount of Tax-Related Items that
Employee owes in connection with the vesting of the Award and/or the acquisition
of Shares pursuant to the vesting of the Award, or the release or assignment of
the Award for consideration, or the receipt of any other benefit in connection
with the Award (the “Taxable Event”) within ninety (90) days after the Taxable
Event, or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003 (the “Due Date”), then the amount that
should have been withheld shall constitute a loan owed by Employee to the
Employer, effective on the Due Date. Employee agrees that the loan will bear
interest at the official rate of HM Revenue and Customs (“HMRC”) and will be


14



--------------------------------------------------------------------------------




immediately due and repayable by Employee, and the Company and/or the Employer
may recover it at any time thereafter by withholding the funds from salary,
bonus or any other funds due to Employee by the Employer, by withholding in
Shares issued upon vesting of the Award or from the cash proceeds from the sale
of such Shares or by demanding cash or a cheque from Employee. Employee also
authorizes the Company to withhold the transfer of any Shares unless and until
the loan is repaid in full.


Notwithstanding the foregoing, if Employee is an officer or executive director
(as within the meaning of Section 13(k) of the U.S. Securities and Exchange Act
of 1934, as amended), the terms of the immediately foregoing provision will not
apply. In the event that Employee is an officer or executive director and
Tax-Related Items are not collected from or paid by Employee by the Due Date,
the amount of any uncollected Tax-Related Items may constitute a benefit to
Employee on which additional income tax and National Insurance Contributions
will be payable. Employee will be responsible for reporting and paying any
income tax and National Insurance contributions due on this additional benefit
directly to HMRC under the self-assessment regime.




* * *










15

